DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35   § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Regarding claim 8, the meaning of the term “acid dissociable hydrogen ions” is unclear, because it is unclear if it means (a) acid dissociable hydrogen ions, or (b) hydrogen ions derived from any source. 

Further, a mole is known in the art as the amount of a substance having Avogadro number of particles (for example, molecules). Since a mole refers to the amount of a substance and not to the amount of a charge transfer, the meaning of the term mole as amount of charge transfer is unclear. 

Further, line 6, the meaning of the term “charge transfer” is unclear, because it is unclear if it means the charge transferred from the cathode to the anode during electrolysis, or it has a different meaning.

Further, a persulfate is known in the art to comprise peroxymonosulfate (SO52−) or peroxydisulfate (S2O82−). However, from the specification it appears that the applicants intended the term “persulfate” to mean peroxydisulfate (S2O82−) only. It is unclear if the term “persulfate” means (a) both peroxymonosulfate ion and peroxydisulfate, or (b) only peroxydisulfate.

Further, with respect to the limitation "providing an electrolyzer which is separated by a cation exchange membrane,” it is unclear what is separated from the electrolyzer by the cation exchange membrane.

Further, lines 5-6, the limitation "supplying a solution containing less than 1.0 mol of acid-derived acid dissociable hydrogen ions per 1.0 mol of amount of charge transfer” is unclear because the amount of charge transfer is time-dependent, but it is unclear if the supply of solution is also time-dependent.

Regarding claims 9 and 11, it is unclear if the applicants intended to write “the concentration of ammonium sulfate in the ammonium sulfate aqueous solution” instead of the “concentration of the ammonium sulfate aqueous solution.” 



Claims 9-17 are rejected, because they depend from the rejected claim 8.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 9, and 15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chinese patent application publication no. CN 102877085 (hereinafter called Yu), and as evidenced by Canadian patent application publication no. CA 2235961 (hereinafter called Mumby).

Regarding claim 8, Yu discloses a method of producing ammonium persulfate by electrolyzing ammonium sulfate comprising: providing an electrolyzer which is separated by a perfluorinated sulfonic acid composite film membrane 3 (a cation exchange membrane) (see Fig. 1 and 

Regarding the limitation “supplying a solution containing less than 1.0 mol of acid-derived acid dissociable hydrogen ions per 1.0 mol of amount of charge transfer as a cathode-side feedstock,” it is noted that since the anode-side feedstock has 30% mass concentration of ammonium sulfate (see paragraph 0068) and the membrane 3 is a cation exchange membrane, on application of voltage between the anode 1 and the cathode 2, at least some ammonium ions would migrate from the anode chamber 4 to the cathode chamber 5. Since the charge transfer across the cation exchange membrane 3 comprises both protons (H+) and ammonium ions, it follows that there would be less than 1.0 mol of acid-derived acid dissociable hydrogen ions per 1.0 mol of amount of charge transfer as a cathode-side feedstock. 

Further, since the catholyte comprises alkaline ammonium hydroxide and it is known that under alkaline conditions, ammonium ion is converted into ammonia gas (see for example, Mumby: page 7, lines 19-24), at least some ammonia would be generated on the cathode side.  

Regarding claim 9, Yu further discloses that the concentration of the ammonium sulfate aqueous solution in the anode-side feedstock is 30 % by weight (see paragraph 0068).
 
Regarding claim 15, Yu further discloses that the ammonium persulfate is produced at a current efficiency of 98.33 % (see paragraph 0071).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese patent application publication no. CN 102877085 (hereinafter called Yu), as shown for claim 8 above, and further in view of Korean patent application publication no. KR 1528911 (hereinafter called Chang), and as evidenced by Canadian patent application publication no. CA 2235961 (hereinafter called Mumby).



Chang teaches a similar method for producing ammonium persulfate by electrolyzing ammonium sulfate in a similar membrane type reactor composed of a cathode chamber and an anode chamber separated by a cation exchange membrane using 40-43 wt.% ammonium sulfate aqueous solution in the anode chamber; and 10-50 wt.% ammonium sulfate ions in the cathode chamber (see the Derwent Abstract).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Yu by having ammonium sulfate ions in the cathode-side feedstock solution and determining by routine experimentation suitable range within and around the range of 10-50 wt.% ammonium sulfate as taught by Chang. Simple substitution of one known element for another to obtain predictable results has been identified by the Supreme Court as a rationale that can support a conclusion of obviousness. The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395-97 (2007). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).	

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese patent application publication no. CN 102877085 (hereinafter called Yu), as shown for claim 8 above, and further in view of US patent no. US 6,214,197 (hereinafter called Kimizuka), and as evidenced by Canadian patent application publication no. CA 2235961 (hereinafter called Mumby).

The term “polarizer” is interpreted to mean promoters in an electrochemical reaction required to increase the oxygen overvoltage and improve the current efficiency (see page 3, 1st paragraph of European patent application publication no. EP 2546389).

Regarding claims 12 and 13, Yu does not disclose adding a polarizer to the anode-side feedstock, wherein the polarizer is guanidine, guanidine salt or thiocyanate.  

Kimizuka teaches a method for producing ammonium persulfate by electrolyzing ammonium sulfate similar to the method taught by Yu (see Abstract). Kimizuka further teaches that the anode electrolyte comprises ammonium sulfate in the range of 30 to 44% by weight and in addition, a necessary amount of a polarizer, which is exemplified by thiocyanate, cyanide, cyanate and fluoride (see column 4, lines 40-47; and column 8, lines 34-43). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Yu by including suitable amount of a polarizer such as a thiocyanate as taught by Kimizuka. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that polarizers like thiocyanate increase the oxygen overvoltage and improve the current efficiency.

Regarding claim 14, Yu teaches that the anode comprises titanium (see paragraph 0030), but does not explicitly teach that the anode is platinum, platinum group or a conductive diamond.  
Kimizuka teaches use a platinum anode (see column 4, lines 59-62).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Yu by substituting the titanium anode taught by Yu with a platinum anode as taught by Kimizuka. Simple substitution of one known element for another to obtain predictable results has been identified by the Supreme Court as a rationale that can support a conclusion of obviousness. The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395-97 (2007).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese patent application publication no. CN 102877085 (hereinafter called Yu), as shown for claim 8 above, and further in view of international patent application publication no. WO 2015/010885 (hereinafter called Cuiper), and as evidenced by Canadian patent application publication no. CA 2235961 (hereinafter called Mumby).

Yu does not disclose that the ammonium sulfate in the anode-side feedstock solution includes one produced as a byproduct in a lactam production process, and wherein the ammonia produced on the cathode side is used for a lactam production process.

Cuiper teaches a continuous process for recovering caprolactam and crystalline ammonium sulfate comprises charging ammonia to a cyclohexanone oxime Beckmann rearrangement mixture, where a crude caprolactam phase and an aqueous ammonium sulfate phase are formed, separating the crude caprolactam phase from the aqueous ammonium sulfate phase, and recycling at least part of the aqueous ammonium sulfate solution (see the Derwent Abstract).



Reference of Interest

US patent no. 3,470,044 is cited, but has not been applied. The reference is pertinent to many claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SALIL JAIN/Examiner, Art Unit 1795